Citation Nr: 0829406	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of 
cerebrovascular accident (CVA) with aphasia, right 
hemeparesis, and hypertension, as a result of VA surgical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The veteran had active service from September 1971 to 
December 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO denied 
the veteran's claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
residuals of CVA, to include aphasia, right hemiparesis and 
hypertension, as a result of VA surgical treatment.  The 
veteran filed a notice of disagreement (NOD) in March 2005, 
and the RO issued a statement of the case (SOC) later that 
month.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2005.

In July 2007, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested 
action, the AMC continued the denial of the claim (as 
reflected in a February 2008 SSOC), and returned this matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Following VA surgical procedures, in November 1998, the 
veteran suffered left MCA ischemic infarction, which caused a 
CVA; current CVA residuals are asphasia, right hemiparesis, 
and hypertension. 

3.  The competent, probative evidence reflects that the 
veteran's CVA was not the result of his own misconduct, and 
that the proximate cause of the CVA (left MCA ischemic 
infarction) was as likely as not caused by VA surgery, and 
was an event not reasonably foreseeable.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of CVA with 
aphasia, right hemiparesis, and hypertension, as a result of 
VA surgical treatment, are met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.


II.  Analysis

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by surgical treatment furnished him under any law 
administered by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the surgical treatment; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 
& Supp. 2008).

In September 2004, the regulation implementing the provisions 
of 38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358. However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
1151, filed on or after October 1, 1997, is effective as of 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
The veteran filed his section 1151 claim on September 17, 
2004, after the effective date of the new regulation, and the 
RO properly listed the new regulation, 38 C.F.R. § 3.361, in 
the March 2005 SOC. 

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the surgical treatment upon which the claim is based to his 
condition after such treatment has stopped.  See 38 C.F.R. § 
3.361(b) (2007).

To establish causation, the evidence must show that the 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that he received surgical 
treatment and has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2007).

Surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2007).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing surgical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
surgical treatment caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, his 
representative's informed consent.  See 38 C.F.R. § 
3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Considering the pertinent evidence in light of the above-
noted legal authority, to include the benefit-of-the-doubt 
doctrine, the Board finds that the criteria for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
are met.

The medical evidence reflects that the veteran was 
hospitalized at a VA medical center (VAMC) after experiencing 
vertigo, and MRI testing indicated the presence of a 
bilateral middle cerebral aneurysm.  Consequently, VA 
surgeons performed craniotomies with clipping of the right 
MCA aneurysm in September 1998 and clipping of the left MCA 
aneurysm in October 1998.  In November 1998, the veteran 
suffered a left MCA ischemic infarction, which caused a CVA.  
He has subsequently experienced CVA-related symptoms such as 
aphasia, right hemiparesis, and hypertension.

In December 2007, a VA neurologist opined,  after reviewing 
the claims file, that it is at least as likely as not that 
the left MCA infarction was related to the clipping of the 
left MCA aneurysm.  

Thus, the evidence reflects that the veteran has additional 
disability (CVA residuals) that was as likely as not caused 
by VA surgery.  The only remaining question is whether the 
proximate cause of this disability was either VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing the 
surgical treatment, or was an event not reasonably 
foreseeable.  

The only medical evidence to directly address the above-noted 
question  is the January 2008 opinion of a VA neurosurgery 
chief.  After reviewing the claims file, the VA neurosurgery 
chief initially confirmed that the veteran's CVA residuals 
are a consequence of the left MCA aneurysm surgery.  He then 
opined that the CVA residuals were not due to carelessness, 
negligence, lack of proper skill, or surgical error on the 
part of the operating surgeon.  However, he also wrote that 
"the delayed vascular occlusion was not reasonably 
foreseeable being an extremely rare event not usually 
included in the risks and complications associated with 
aneurysm surgery."  As the VA neurosurgery chief reviewed 
the claims file and explained the rationale for his 
conclusions in light of the relevant medical evidence, his 
opinion in entitled to substantial probative weight.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

As indicated above, entitlement to compensation under 
38 U.S.C.A. § 1151 is established if the veteran has an 
additional disability not the result of his own willful 
misconduct, caused by VA surgical treatment, and the 
proximate cause of the disability was either VA fault in the 
surgical treatment, or an event not reasonably foreseeable. 
(Emphasis added.).  Here, tThe competent, probative evidence 
reflects that the veteran's CVA was not the result of his own 
misconduct, and that the proximate cause of the CVA (left MCA 
ischemic infarction) was as likely as not caused by VA 
surgery, and was an event not reasonably foreseeable.

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of CVA with 
aphasia, right hemiparesis, and hypertension, as a result of 
VA surgical treatment, are met.

ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of 
cerebrovascular accident (CVA) with aphasia, right 
hemiparesis, and hypertension, as a result of VA surgical 
treatment, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


